EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
Objection to claim 1 set forth in the Office Action from 03/30/2021 is withdrawn in response to Remarks/Amendments from 09/29/2021.
The rejection of claims 1-17 under 35 U.S.C. 112(b) set forth in the Office Action from 03/30/2021 is withdrawn in response to Remarks/Amendments from 09/29/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 18-23 are cancelled by Examiner as being drawn to non-elected invention. The election without traverse was done on 11/23/2020 (See Applicant response from 11/23/2020 to Requirement for Restriction/Election from 10/20/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20150292118, US 20120077403, US 9,006,327, US 9,909,235, US 2007/087120, US 2013/087552, US 20140065909, US 20110285049-fail to teach or suggest the combination of limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Claims
Claims 1, 3-9 and 12-17 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727